                      Case 2:20-cv-01089-MCE-DB Document 8 Filed 06/29/20 Page 1 of 2




                 PAMELA Y. PRICE, ESQ. (STATE BAR NO. 107713)
             1   P.O. Box 5843
                 Oakland, CA 94605
             2   Telephone: (510) 452-0292
                 E-mail: pamela@pypesq.com
             3
                 Attorneys for Plaintiff
             4   ERICA AVILES
             5
                                                UNITED STATES DISTRICT COURT
             6
                                              EASTERN DISTRICT OF CALIFORNIA
             7
             8
                 ERICA AVILES,                                       )   NO. 2:20-cv-01089-MCE-DB
             9                                                       )
                                Plaintiff,                           )   STIPULATION TO AMEND
            10                                                       )   COMPLAINT AND REMAND CASE
                 v.                                                  )   TO STATE COURT
            11                                                       )
                 STATE OF CALIFORNIA, a government                   )
            12   agency and CHRISTOPHER CHERNISS,                    )
                 a supervisory agent of the California Dept.         )
            13   Of Corrections, and DOES 1 - 10,                    )
                 inclusive,                                          )
            14                                                       )
                                Defendants.                          )
            15
            16
                         COMES NOW Plaintiff ERICA AVILES and Defendants CALIFORNIA DEPARTMENT
            17
                 OF CORRECTIONS AND REHABILITATION (CDCR) and CHRISTOPHER CHERNISS and
            18
                 hereby stipulate pursuant to Federal Rules of Civil Procedure, Rule 15(a), that Plaintiff ERICA
            19
                 AVILES may file a First Amended Complaint to correct the name of Defendant CALIFORNIA
            20
                 DEPARTMENT OF CORRECTIONS AND REHABILITATION and remove the Fifth and Sixth
            21
                 causes of action for violation of 42 U.S.C. Section 1983, and that upon filing of said Complaint, the
            22
                 Court may enter an Order remanding this matter to the Solano County Superior Court forthwith. (A
            23
                 true and correct copy of the proposed First Amended Complaint is attached hereto.)
            24
                         The parties further stipulate and agree that Defendants= responses to the First Amended
            25
                 Complaint will be due twenty-one (21) days after the case is remanded to the State Court. By this
            26
                 Stipulation, the parties do not waive any rights.
            27
13524P201                                         -1-
            28         STIPULATION TO AMEND AND REMAND COMPLAINT (2:20-cv-01089-MCE-DB)
                    Case 2:20-cv-01089-MCE-DB Document 8 Filed 06/29/20 Page 2 of 2




             1   Dated:     June 17, 2020                                      LAW OFFICE OF PAMELA Y. PRICE
             2                                                        /s/ Pamela Y. Price
                                                                PAMELA Y. PRICE, Attorney for Plaintiff
             3                                                  ERICA AVILES
             4   Dated:     June 17, 2020                                      CALIFORNIA DEPT. OF JUSTICE
             5                                                       /s/   Jinnifer Pitcher           _
                                                                JINNIFER PITCHER, Attorneys for Defendant
             6                                                  CALIFORNIA DEPARTMENT OF CORRECTIONS
                                                                AND REHABILITATION
             7
             8   Dated:     June 17, 2020                                      ANDRADA & ASSOCIATES

             9                                                       /s/    Lynne G. Stocker
                                                                LYNNE G. STOCKER, Attorneys for Defendant
            10                                                  CHRISTOPHER CHERNISS

            11   Dated:     June 17, 2020                                      ANDRADA & ASSOCIATES

            12                                                        /s/ J. Randall Andrada __
                                                                J. RANDALL ANDRADA, Attorneys for Defendant
            13                                                  CHRISTOPHER CHERNISS

            14                                                  ORDER

            15
                          Pursuant to the foregoing stipulation of the parties, and upon good cause appearing therefor,
            16
                 IT IS HEREBY ORDERED that Plaintiff may file a First Amended Complaint forthwith. Upon
            17
                 filing of said First Amended Complaint, the Court further orders that this matter shall be remanded
            18
                 forthwith to the originating state court, the Superior Court of the State of California in and for the
            19
                 County of Solano, for final adjudication pursuant to 28 U.S.C. Section 1447(c). A certified copy of
            20
                 the Order of Remand shall be mailed by the Clerk of this Court to the Clerk of the Solano County
            21
                 Superior Court. The Clerk of this Court shall thereafter close its file here.
            22
                          IT IS SO ORDERED.
            23
                 Dated: June 29, 2020
            24
            25
            26
            27
13524P201                                       -2-
            28      STIPULATION TO AMEND AND REMAND COMPLAINT (2:20-cv-01089-MCE-DB)
